In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Kings County (Partnow, J), dated November 11, 2004, which denied its motion for summary judgment dismissing the complaint on the ground that the plaintiff Carmen Kouroupis did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, without costs or disbursements.
The defendant failed to make a prima facie showing that the plaintiff Carmen Kouroupis did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). Accordingly, the Supreme Court properly denied the defendant’s motion for summary judgment dismissing the complaint (see Boone v New York City Tr. Auth., 263 AD2d 463 [1999]; see generally Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Meely v 4 G’s Truck Renting Co., Inc., 16 AD3d 26 [2005]; Kearse v New York City Tr. Auth., 16 AD3d 45 [2005]). In light of the foregoing, we need not consider the sufficiency of the plaintiffs’ opposition papers (see Mariaca-Olmos v Mizrhy, 226 AD2d 437, 438 [1996]). Adams, J.P., Ritter, Goldstein, Skelos and Dillon, JJ., concur.